Citation Nr: 1019785	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  00-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for migraines, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a left hamstring 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a fractured right 
zygoma, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from May 1977 to 
January 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and June 2008 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The migraine headache issue was remanded in July 2009 
for further development.

With regards to the remaining issues, a notice of 
disagreement was received in March 2009, a statement of the 
case was issued in November 2009, and a substantive appeal 
was received in December 2009.   


FINDINGS OF FACT

1.  The Veteran's service-connected migraines are not 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

2.  The Veteran's service-connected left hamstring disability 
is not manifested by moderately severe symptomology.

3.  The Veteran's service-connected fractured right zygoma is 
not manifested by incomplete and severe paralysis.    


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the Veteran's service-connected 
migraines have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 8100 
(2009).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
left hamstring disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 5313 (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the Veteran's service-connected 
fractured right zygoma have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 8502 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regards to the migraine headache issue, the RO provided 
the appellant with notice in July 2004, subsequent to the 
initial adjudication.  While the notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in November 2009 and 
March 2010 supplemental statements of the case, following the 
provision of notice.  The appellant has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

With regards to the remaining issues, the RO provided the 
appellant pre-adjudication notice by a letter dated February 
2008.  

The February 2008 notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  Reviewing 
the February 2008 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
increased rating claims.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in October 1998, August 2000, June 
2005, and February 2010; obtained medical opinions as to the 
etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  



Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

With regards to the migraine headache issue, the appeal 
arises from the original assignment of a disability 
evaluation following an award of service connection.  As 
such, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Migraines
The Veteran's service-connected migraine headaches have been 
rated by the RO under the provisions of Diagnostic Code 8100.  
Under this regulatory provision, a rating of 50 percent is 
warranted where the Veteran suffers from very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; a rating of 30 percent is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months; a 
rating of 10 percent is warranted for characteristic 
prostrating attacks averaging one in 2 months over the last 
several months; a noncompensable rating is warranted for less 
frequent attacks.

The Veteran became service connected for migraine headaches 
by way of a January 1999 RO rating decision.  The evidence 
included an August 1998 complaint of headaches that occurred 
every three to four days (each one lasting approximately two 
to three hours).  There was no indication that the attacks 
were prostrating in nature.  The Veteran underwent an October 
1998 VA examination which noted similar findings (headaches 
every three to four days, no indication of the attacks being 
prostrating in nature).  The RO assigned a noncompensable 
rating.

The Veteran underwent another VA examination in August 2000.  
He complained of headaches occurring in the left frontal area 
of the skull.  They occurred approximately twice a week and 
each headache lasted approximately two to three hours.  He 
reported missing up to eight work days each year and stated 
that he treated the headaches with over the counter 
medications (Excedrin P.M. and Advil).  The medications did 
not relieve the headaches; but they helped him to fall 
asleep. He was diagnosed with migraine headaches.

In an October 2000 supplemental statement of the case, the RO 
increased the Veteran's rating to 10 percent effective 
February 1, 1999 (the date following the Veteran's separation 
from service).

In November 2000, the Veteran stated (in a Statement in 
Support of the Claim, or VA Form 21-4138) that he misses one 
to two days of work per month (18 to 24 days per year) as a 
result of migraine headaches.

At a May 2002 Board hearing, the Veteran testified that he 
experiences migraine headaches two to three times per month 
(each lasting anywhere from eight hours to two days).  The 
headaches are accompanied by dizzy spells, blurred vision, 
and occasionally nausea.  He testified that whenever he gets 
these migraine headaches, he becomes incapacitated.  He also 
described an incident in which he passed out while driving.  
(The medical evidence of record reveals that this incident 
occurred in January 2002.  At that time, he reported that he 
had some dizziness and blurred vision just before passing 
out.  He did not report experiencing any migraine headache 
pain in conjunction with the incident).

In July 2004, the RO sent VCAA notice to the Veteran.  Within 
the letter, the RO requested that the Veteran provide 
evidence of lost time from work.  The Veteran failed to reply 
to the request.

The Veteran underwent another VA examination in June 2005.  
He reported that he experiences headaches two to three times 
per month (each headache lasting approximately three to four 
days).  He also reported functional loss in that he is a car 
salesman and he has to stop working and go home if he gets a 
migraine headache.  He reported that he loses an average of 
one week of work as a result.  He continues to use over the 
counter medications to help him fall asleep when he gets a 
migraine headache.

The RO sent the claim file back to the VA examiner and 
specifically requested a medical opinion regarding whether 
the Veteran's migraine headaches are manifested by 
"prostrating" attacks.  In December 2005, the clinician 
stated that "no objective evidence found as to migraine 
headaches being prostrating."  He further noted that the 
Veteran's employer allows him to miss work when he 
experiences a migraine headache, but that the Veteran does 
not seek a doctor's excuse.

By way of a June 2006 Decision, the Board denied the 
Veteran's claim for a rating in excess of 10 percent based on 
the fact that there was no "objective" evidence that the 
Veteran's migraines were "prostrating."  Pursuant to a Joint 
Motion for Remand, the United States Court of Appeals for 
Veteran's Claims (Court) vacated the decision and remanded 
the claim to the Board.  The parties to the Joint Motion for 
Remand noted that the Webster's New Collegiate Dictionary 
defines "prostrating" as "[t]o reduce to submission, 
helplessness, or exhaustion."  Given that the Schedule For 
Rating Disabilities assigns ratings based on the average 
impairment of earning capacity, the term "prostrating attack" 
would seem to indicate an attack so severe that it renders 
the Veteran "helpless" or unable to work.

The Board issued a July 2007 Decision in which it noted that 
the confusion regarding the severity of the Veteran's 
headaches stems from the seemingly inconsistent testimony of 
the Veteran.  The Board noted that at the Veteran's June 2005 
examination, he estimated that he loses approximately one 
week of work per year as a result of the headaches.  However, 
at his May 2002 Board hearing, he testified that he 
experiences incapacitating migraine headaches two to three 
times per month (each lasting anywhere from eight hours to 
two days).  Based on the frequency and duration of 
incapacitating headaches reported at the Board hearing, it 
would seem that the Veteran is incapacitated (and unable to 
work) anywhere from 24 to 72 days per year.  In an effort to 
clarify this discrepancy, the RO asked the Veteran to provide 
objective evidence of his lost time from work.  He failed to 
do so.  Consequently, the June 2005 examiner noted in his 
December 2005 addendum, that there is "no objective evidence 
found as to migraine headaches being prostrating."  
Ultimately, the Board found that despite there being no 
objective evidence of lost time from work, the Veteran's 
statements to the effect that he must leave work when he gets 
a migraine arguably constitutes evidence of prostrating 
attacks.  As such, the Board granted the Veteran a rating of 
30 percent effective February 1, 1999 (the day after 
separation from service).

The Veteran appealed the 30 percent rating, and pursuant to a 
Joint Motion for Remand, the Court vacated the July 2007 
decision and remanded the claim to the Board.  The parties to 
the Joint Motion for Remand pointed out that the Board did 


not provide adequate reasons and bases for its decision not 
to stage ratings in excess of 30 percent for that period of 
time in which the Veteran alleged that he was incapacitated 
for 24 to 72 days per year.  

In July 2009, the Board remanded the claim in part because 
the Veteran specifically requested another VA examination.  
He underwent the examination in February 2010.  The examiner 
reviewed the claims file in conjunction with the examination.  
The Veteran complained of headaches occurring four to five 
times per month (which last for hours).  He reported that 
they are associated with vomiting, dizziness, and blurred 
vision.  He also stated that he can't tolerate noise.  He 
reported that he takes Aleve when the headache starts, and 
then Excedrin PM so that he can fall asleep.  He was 
diagnosed with migraine headaches and the examiner noted that 
the headaches result in increased absenteeism.  

The Veteran also submitted a September 2009 statement from a 
former employer (A.P.).  He stated that he (A.P.) was an 
assistant manager at Suit City.  He stated that while the 
Veteran was working for him, the Veteran missed work four to 
six times per month.  

The Board once again notes that the parties to the Joint 
Motion for Remand pointed out that the Board did not provide 
adequate reasons and bases for its decision not to stage 
ratings in excess of 30 percent for that period of time in 
which the Veteran testified that he was allegedly 
incapacitated for 24 to 72 days per year.  The parties found 
that the Board did not explain why missing 18 to 24 days of 
work per year, or missing one to three months work per year, 
was not evidence of "severe economic inadaptability."  For 
the sake of clarity, the Veteran did not specifically report 
that he missed one to three months of work per year, or that 
he is incapacitated for 24 to 72 days per year.  He testified 
that he is incapacitated two to three times per month (for 
eight hours to two days per attack).  The Board noted that 
this left for a wide range of possibilities as to how much 
work the Veteran actually missed.  



The Board has consistently noted that the Veteran has failed 
to adequately substantiate his testimony regarding the 
economic impact of his headaches with any objective evidence.  
Once again, the Board notes that in order to warrant a rating 
in excess of 30 percent, the Veteran's disability must be 
manifested by "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability."  The Veteran filed his claim in August 1998 
(nearly 12 years ago).  In that time he has not submitted any 
time cards from work reflecting lost time.  He has not 
submitted wage statements that would show decreased work and 
decreased pay.  He has not submitted leave statements that 
would also reflect lost time from work.  He has not submitted 
a W-2 which would show the Veteran's earned income.  Although 
the Veteran has had ample time to substantiate his claims of 
"severe economic inadaptability."  He has repeatedly failed 
to do it.  The Veteran's claims, if true, would be very easy 
to substantiate.  The Board thus questions the credibility of 
the Veteran's assertions regarding the economic impact of his 
migraine attacks.  It must be considered that the Veteran's 
self-interested statements in this regard not only include 
some inconsistencies, but are being made during the course of 
his claim/appeal for monetary benefits.  The Board may take 
these matters into consideration in assessing the Veteran's 
credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Moreover, while the lack of employment records may not be 
determinative in itself, the Board may consider the lack of 
such evidence in weighing the Veteran's statements and 
testimony.  See generally Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  In sum, the Board does not find the 
Veteran's statements severe regarding economic inadaptability 
due to his headache disability to be credible.  

The Board acknowledges that in July 2009 (11 years after the 
Veteran's claim) the Veteran submitted a statement from a 
former employer which states that the Veteran missed work 
four to six times per month.  A.P. stated that he has known 
the Veteran for 10 years and that the Veteran worked for him 
for three.  A.P. has since moved on to new places of 
employment.  The statement does not say over what time period 
the Veteran worked for him.  Moreover, no actual records of 
lost work were included.  The Board finds that this general 
statement without specifics and supporting employment records 
made after the fact is of questionable probative value and 
insufficient to warrant application of staged ratings.         

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against a finding of very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for an initial or staged rating in excess of 30 percent for 
migraines must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App 49 (1990).
 
Hamstring
Although a hamstring disability is not specifically listed in 
the rating schedule, it is rated analogously to a disability 
that is closely related to the functions affected, anatomical 
location, and symptoms.  The Veteran is currently assigned a 
10 percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5313 which pertains to residuals of injury to Muscle Group 
XIII The function of these muscles is as follows: Extension 
of hip and flexion of knee; outward and inward rotation of 
flexed knee; acting with rectus femoris and sartorius (see 
XIV, 1, 2) synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley action at 
knee joint.  The muscles include the posterior thigh group, 
and hamstring complex of 2-joint muscles: (1) Biceps femoris; 
(2) semimembranosus; (3) semitendinosus.  

Under Diagnostic Code 5313, a 10 percent evaluation reflects 
moderate muscle disability.  38 C.F.R. § 4.56(d)(3) describes 
moderate disability of muscles: (i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

In order to achieve the next higher, 30 percent evaluation, 
the Veteran's left hamstring disability must manifest 
moderately severe symptomology.  A moderately severe muscle 
disability is described as: (I) Type of injury: through and 
through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; (ii) History and complaint: service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound; record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements; (iii) Objective findings: entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56(d)(3).

After reviewing the evidence of record, the Board concludes 
that the currently assigned 10 percent evaluation more nearly 
approximates the Veteran's current disability picture.  In 
this regard, the Veteran's service treatment records do not 
reflect prolonged in-service treatment, including a prolonged 
period of hospitalization.

The Veteran underwent a VA examination in February 2010.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he has cramping and 
throbbing in his hamstring.  He rubs the muscle until it 
subsides.  He also reported pain in the posterior patella and 
up into the back of his thigh.  He is not receiving any 
treatment for it.  His symptoms are intermittent with 
remissions.  He denied a history of hospitalization, surgery, 
or debridement.  He denied any history of trauma to the 
muscles.  He reported that his hamstring was hurt when it was 
hyperextended during a football game.  

Upon examination, the wound was not a through and through 
injury; was not initially infected before healing; and was 
not associated with bone, nerve, vascular, or tendon 
injuries.  The injury was painful; but there was no decrease 
in coordination or fatigability.  There was no weakness, 
uncertainty of movement, or flare-ups.  No muscle was 
injured, destroyed, or traversed.  There was no intermuscular 
scarring.  The muscle functioned normally in terms of 
comfort, endurance, and strength sufficient to perform 
activities of daily living.  There was no nerve, tendon, or 
bone damage; no findings of muscle herniation; no loss of 
deep fascia or muscle substance; and there was no loss of 
motion of any joint. 

The Veteran reported that he was an electronic technician 
working full time.  The examiner found no significant effects 
on the Veteran's occupation; and no effects on the Veteran's 
activities of daily living.  He was diagnosed with left 
hamstring injury, remote.    

The record demonstrates that the Veteran has consistently 
complained of one or more of the cardinal signs or symptoms 
of muscle disability as defined by 38 C.F.R. § 4.56(c), which 
in this case is pain.  However, there is no objective 
evidence of record that such pain has caused the Veteran to 
be unable to keep up with his work assignments.  Indeed, the 
February 2010 VA examination report noted no significant 
effects on the Veteran's employment or activities of daily 
living.  

Further, the objective evidence of record does not 
demonstrate that the Veteran has any neurological damage; or 
that the disability has resulted in loss of fascia, muscle 
substance or normal firm resistance of muscles compared with 
sound side, or that 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

Therefore, based on these clinical findings, the Board 
concludes that the Veteran is not entitled to a higher, 30 
percent evaluation under 38 C.F.R. § 4.73, Diagnostic Code 
5313 for moderately severe symptomology, and that the 
currently assigned 10 percent evaluation, for moderate 
symptomology, more nearly approximates the Veteran's current 
disability picture.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The record demonstrates that the 
Veteran has complained of pain in his left hamstring.  The 
Board recognizes that the February 2010 examiner has 
acknowledged and confirmed that the Veteran experiences pain.  
The Board, however, finds that an additional evaluation for 
pain under these provisions is not appropriate in this 
instance.  Pain and functional impairment are already 
considerations of 38 C.F.R. 4.56 and Diagnostic Code 5313 
and, thus, the Veteran has already been compensated 
consistent with his symptoms for impairment of the left 
hamstring under these criteria.  Thus, he has already been 
compensated for painful motion and any functional loss.  38 
C.F.R. §§ 4.40, 4.45 (2003); DeLuca, supra.  Further, 
there has been no demonstration by competent clinical 
evidence of record that the additional functional impairment 
due to pain, including on use, is comparable to the criteria 
for a rating in excess of 10 percent under any applicable 
Diagnostic Code based on limitation of motion.

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 10 percent for a left hamstring disability.  As the 
preponderance of the evidence is against the claim for a 
higher rating, the benefit of the doubt rule is not 
applicable, and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Fractured zygoma
The Veteran's service-connected fractured right zygoma has 
been rated by the RO under the provisions of Diagnostic Code 
8205.  Under this regulatory provision, a 10 percent 
disability rating is warranted for paralysis of the left 
fifth cranial nerve when the paralysis is incomplete and 
moderate.  A 30 percent disability rating is warranted when 
the paralysis is incomplete and severe.  A maximum disability 
rating of 50 percent is warranted when there is complete 
paralysis of the involved nerve.

The Board notes that the operative diagnostic code and 
regulations in this case do not contain definitions for the 
terms "severe" or "moderate."  However, the Note contained 
under Diagnostic Code 8205 states that assignment of the 
proper disability rating is "[d]ependent upon [the] relative 
degree of sensory manifestation or motor loss."  38 C.F.R. § 
4.124a, Diagnostic Code 8205.  

The Veteran underwent a VA examination in February 2010.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that he fractured his 
right jaw in service and has had trouble chewing since then.  
He complained that the right side of his face is swollen all 
the time.  He treats the disability with Aleve, Tylenol, and 
ice.  He stated that he was hospitalized for the right zygoma 
fracture repair in 1991 and 1992.  There was no history of 
bone neoplasm, osteomyelitis, or inflammation.  There was 
pain on the right side of the jaw; but no fracture site 
motion, deformity, fever, or general disability.  X-rays were 
negative.  He was diagnosed with fracture of right zygoma, 
remote history.  There were no effects on employment or 
activities of daily living.  

The medical evidence of record does not show that the Veteran 
had any more than partial paralysis/numbness throughout the 
appellate period.  At his February 2010 VA examination, the 
examiner noted that there was no fracture site motion, 
deformity, fever, or general disability.  X-rays were 
negative; and the examiner determined that there were no 
effects on employment of activities of daily living.  As 
such, incomplete, severe paralysis, necessary for a 30 
percent rating, has not been shown.

The Veteran contends in his April 2010 Brief, that he is 
entitled to a higher disability rating based on DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 as interpreted in 
DeLuca v. Brown.  The record demonstrates that the Veteran 
has complained of pain in his right zygoma.  The Board 
recognizes that the February 2010 examiner has acknowledged 
and confirmed that the Veteran experiences pain.  The Board, 
however, finds that an additional evaluation for pain under 
these provisions is not appropriate in this instance.  Pain 
and functional impairment are already considerations of 38 
C.F.R. 4.56 and Diagnostic Code 5313 and, thus, the Veteran 
has already been compensated consistent with his symptoms for 
impairment of right zygoma under these criteria.  Thus, he 
has already been compensated for painful motion and any 
functional loss.  38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca, 
supra.  Further, there has been no demonstration by competent 
clinical evidence of record 
that the additional functional impairment due to pain, 
including on use, is comparable to the criteria for a rating 
in excess of 10 percent under any applicable Diagnostic Code 
based on limitation of motion.

For these reasons, the Board finds that a preponderance of 
the evidence is not in favor of an increased rating for a 
fractured right zygoma.  The preponderance of the evidence is 
unfavorable to the claim, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The appeal is denied as to all issues.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


